In a consolidated action to recover damages for personal injuries, the defendant Church Bethesda, Inc., appeals from an order of the Supreme Court, Kings County (Partnow, J.), dated September 2, 2011, which granted that branch of the motion of the defendant Gates Plaza Housing Development Fund Com*668pany, Inc., which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the appeal is dismissed, with one bill of costs to the defendant Gates Plaza Housing Development Fund Company, Inc.
Inasmuch as the defendant Church Bethesda, Inc. (hereinafter the Church), is not aggrieved by the order appealed from, which granted relief to the defendant Gates Plaza Housing Development Fund Company, Inc., against the plaintiff, the Church’s appeal must be dismissed (see CPLR 5511; Granata v City of White Plains, 88 AD3d 948, 949 [2011]; Mahmood v Gutman, 81 AD3d 792, 792 [2011]; Mixon v TBV, Inc., 76 AD3d 144, 156-157 [2010]). Skelos, J.P., Balkin, Chambers and Miller, JJ., concur.